DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-2 and 20, drawn to a method of creating an advertisement identifier for a digital advertisement and identification server, classified in G06Q30/0276.
II. Claims 3-11 and 21, drawn to a method for serving a digital advertisement and a publisher server device, classified in G06Q30/0277.
III. Claims 12-19 and 22, drawn to a method for serving a digital advertisement and an advertiser server device, classified in G06Q30/0277.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  See MPEP § 806.05(d).

Invention I:  In the instant case, subcombination I has separate utility such as “receiving an image file of the digital advertisement from an advertiser server device; converting the image file of the digital advertisement to a textual file; executing a hashing algorithm on the textual file to generate the advertisement identifier associated with the digital advertisement, the advertisement identifier being unique to the image file of the digital advertisement; transmitting the advertisement identifier to the advertiser server device for association with the digital advertisement; and storing the advertisement identifier on a publicly-accessible advertisement identifier database.”


Invention II:  In the instant case, subcombination II has separate utility such as “receiving a digital advertisement from an advertiser server device for display to a user device, each of the publisher server device and advertiser server device configured as a node of an edge-computing paradigm; comparing an advertisement identifier associated with the digital advertisement with a publicly-accessible advertisement identifier database; and when the advertisement identifier associated with the digital advertisement matches an advertisement identifier stored on the publicly-accessible advertisement identifier database, displaying the digital advertisement to the user device.”  

Inventions I and III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  See MPEP § 806.05(d).
Invention I:  In the instant case, subcombination I has separate utility such as “receiving an image file of the digital advertisement from an advertiser server device; converting the image file of the digital advertisement to a textual file; executing a hashing algorithm on the textual file to generate the advertisement identifier associated with the digital advertisement, the advertisement identifier being unique to the image file of the digital advertisement; transmitting the advertisement identifier to the advertiser server device for association with the digital advertisement; and storing the advertisement identifier on a publicly-accessible advertisement identifier database.”





Invention III:  In the instant case, subcombination III has separate utility such as “transmitting an image file of the digital advertisement to an identification server device; receiving an advertisement identifier associated with the digital advertisement from the identification server device, the advertisement identifier being unique to the image file of the digital advertisement; and transmitting the digital advertisement including the image file and the advertisement identifier to a publisher server device for display to a user device, each of the advertiser server device and the publisher server device configured as a node of an edge-computing paradigm.”

Inventions II and III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  See MPEP § 806.05(d).

Invention II:  In the instant case, subcombination II has separate utility such as “receiving a digital advertisement from an advertiser server device for display to a user device, each of the publisher server device and advertiser server device configured as a node of an edge-computing paradigm; comparing an advertisement identifier associated with the digital advertisement with a publicly-accessible advertisement identifier database; and when the advertisement identifier associated with the digital advertisement matches an advertisement identifier stored on the publicly-accessible advertisement identifier database, displaying the digital advertisement to the user device.”  




Invention III:  In the instant case, subcombination III has separate utility such as “transmitting an image file of the digital advertisement to an identification server device; receiving an advertisement identifier associated with the digital advertisement from the identification server device, the advertisement identifier being unique to the image file of the digital advertisement; and transmitting the digital advertisement including the image file and the advertisement identifier to a publisher server device for display to a user device, each of the advertiser server device and the publisher server device configured as a node of an edge-computing paradigm.”
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a)    the inventions have acquired a separate status in the art in view of their different classification;
(b)    the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c)    the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
(d)    the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
A telephone call was made to Jeffrey Duquette on June 16, 2022 to request an oral election to the above restriction requirement, but did not result in an election being made.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW L HAMILTON whose telephone number is (571)270-1837. The examiner can normally be reached Monday-Thursday 9:30-5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571)270-3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW L HAMILTON/Primary Examiner, Art Unit 3682